Case 1:18-cv-01377-HYJ-PJG ECF No. 54-6 filed 09/30/20 PagelD.763 Page 1 of 2

EXHIBIT 2
Ease 1:18-6v-01377-FAYY ES EGE Sef RIAD RansPAKP PagezatZ

gui

ev States of Amery,

United States Patent and Trademark Office lla

Reg. No. 4,005,734

Registered Aug, 2, 2011
Int. Cl: 20

TRADEMARK
PRINCIPAL RE

 

wot the ni

SISTER

Od Sadies Patent

SE ES ee 8 Ors

ATTLE

THE ORIGINAL, SINCE 1976

     

S&S INNOVATIONS CORP (COLORARO CORPORATION }

[276 RY 2 ROAD

FRUATA. CO SES21

FOR: PLASTIC LADS, LM CLASS 20 (U.S. CLS, 2. £3. 22.23, 32 AND 30),
HIRST UST 1-6-1976, IN COMMERCT. 1-6-1976,

NO CLAIM 1S MADE (O TRE EXCLUSIVE RIGHT TO USE "REUSABLE CANNING LIDS"
AND "THE ORIGINAL, SINCE 1976". APART FROM THE MARK AS SHOWN,

Thi MARK CONSISTS OP THE STYLIZED TEXT “LAPTLER REUSABLIE CANNING LIDS
TEE ORIGINAL. SENCL 1976",

SER. NO, 83-202.718. PILLD $2-22-2010

ANNE FARRELL, EXAMINING ATTORNIEY
